FILED
                            NOT FOR PUBLICATION                              AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10267

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00022-LRH

 v.
                                                 MEMORANDUM*
SCOTT H. SUMMERHAYS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Scott H. Summerhays appeals from the district court’s judgment and

challenges his guilty-plea conviction and aggregate 234-month sentence for wire

fraud, in violation of 18 U.S.C. § 1343; money laundering, in violation of 18

U.S.C. § 1957; and identity theft and aggravated identity theft, in violation of 18

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1028(a)(7) and 1028A. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Summerhays, who chose to represent himself, contends that he received

ineffective assistance from his standby counsel. Assuming without deciding that

Summerhays can assert an ineffective assistance claim against his standby counsel,

we decline to consider this claim on direct appeal. See United States v. Rahman,

642 F.3d 1257, 1259-60 (9th Cir. 2011) (this court reviews ineffective assistance

claims on direct appeal only where the record is sufficiently developed or

inadequate representation is obvious).

      Summerhays next contends that the 234-month sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Summerhay’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

low-end Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) factors and the totality of the circumstances, including the sophistication

of Summerhays’s scheme and the loss amount. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    15-10267